USCA4 Appeal: 18-2420    Doc: 1          Filed: 11/29/2018   Pg: 1 of 2


                                                                FILED: November 29, 2018

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                               No. 18-2420
                                           (7:16-cv-00016-RJ)
                                         ___________________

        CYBERNET, LLC; ALADDIN REAL ESTATE, LLC

                     Plaintiffs - Appellants

        v.

        JONATHAN DAVID, in his personal capacity and his official capacity as District
        Attorney for the 13th Prosecutorial District of North Carolina; JAMES
        MCVICKER, in his personal capacity an in his official capacity as Sheriff of
        Bladen County, North Carolina; TRAVIS DEAVER, in his personal capacity and
        his official capacity as a Deputy Sheriff of Bladen County, North Carolina

                     Defendants - Appellees


        This case has been opened on appeal.

        Originating Court                         United States District Court for the
                                                  Eastern District of North Carolina at
                                                  Wilmington
        Originating Case Number                   7:16-cv-00016-RJ
        Date notice of appeal filed in            11/28/2018
        originating court:
        Appellant (s)                             Cybernet, LLC; Aladdin Real Estate,
                                                  LLC

        Appellate Case Number                     18-2420




                Case 7:16-cv-00016-RJ Document 116 Filed 11/29/18 Page 1 of 2
USCA4 Appeal: 18-2420   Doc: 1     Filed: 11/29/2018   Pg: 2 of 2


        Case Manager                        Jeffrey S. Neal
                                            804-916-2729




               Case 7:16-cv-00016-RJ Document 116 Filed 11/29/18 Page 2 of 2
